January 24, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                              JOE GARZON, Appellant

NO. 14-11-00952-CV                      V.

                 U.S. BANK NATIONAL ASSOCIATION, Appellee
                            ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on October 17, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by JOE
GARZON.
      We further order this decision certified below for observance.